DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 7, 11, 13-17, 19, 21, 23-45, 48-51, 54, 56, and 58-75 have been cancelled.  Claims 76-87 have been newly added.  Claims 1-6, 8-10, 12, 18, 20, 22, 46-47, 52-53, 55, 57, and 76-87 are under consideration.
Applicant's arguments filed 12/18/2020 have been fully considered but they are not fully persuasive.
The rejection of claims 35-40 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al. (U.S. Patent Application Publication 2004020976) is withdrawn in view of cancellation of these claims.

The methods of amended claims 8-10 and new claims 80-87 have been interpreted as requiring the step of exposing the fusion polypeptide to the recited temperature for the amount of time (if any) specified.

Applicant’s submission of a copy of the Kahre Declaration submitted in parent application 12/950,349 (now U.S. Patent No. 9,321,999) on 10/24/14 is acknowledged. This declaration demonstrates that a peptide tag corresponding to amino acids 1-41 of SEQ ID NO: 1 (the last amino acid “W” is not included) when fused to the amino-terminus of EPO provided thermal stability. The peptide tag also corresponds to SEQ ID NO: 16 with an additional amino acid “G” fused to the carboxy-terminus. The declaration enables use of SEQ ID NOS: 1 and 16 

Claim Objections
Claims 78-79 are objected to because of the following informalities: The claims do not include the complete name for the recited polymerase. The specification discloses Bacillus stearothermophilus (Bst) DNA polymerase. See for example paragraph [0110] of the specification.  Appropriate correction is require

Double Patenting
The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,321,999 and U.S. Patent No. 9,816,078 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 76-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 76-77 are not originally filed claims.  They were added by amendment on 12/18/2020.  Basis was stated to be at paragraphs [0026], [0071], and [0072] of the specification.  This is not agreed with.  None of these paragraphs disclose the method “comprising exactly all of the 20th to 40th amino acids of SEQ ID NO: 1.”  If these claims were intended to further define the peptide tag such that it consists of amino acids 20-40 of SEQ ID NO: 1, there does not appears to be basis for this.  The claims constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-10, 12, 18, 20, 22, 46, 52-53, 55, 57, and 76-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant is referred to the Sequence Alignment Appendix at the end of this Office action with respect to these rejections.
Claims 1 and 46 are indefinite in reciting “an” N-terminus of a polypeptide comprising a polymerase.”  This implies that there is more than one N-terminus.  The claims should recite “the N-terminus.”  In addition, claim 46 does not clearly identify the structure of the fusion protein where there is more than one polypeptide.  At least for example, the peptide tag is fused to the N-terminus of the first polypeptide comprising a polymerase; however, it is unclear where any of the additional polypeptides are fused.  The claims are confusing.
Claim 2 is confusing in its dependency on claim 1 as SEQ ID NO: 14 does not have a conservatively substituted amino acid sequence of SEQ ID NO: 1.  At least for example, the S at amino acid position 8 of SEQ ID NO: 1 is replaced by Q in each of this sequence.  This is not a conservative substitution as defined by paragraph [0140] of the specification.  In addition, at least SEQ ID NOS: 13 and 18 do not have at least 85% identity to SEQ ID NO: 1.  SEQ ID NO: 1 has 42 amino acids.  Sequences with at least 85% identity would need to have at least 36 amino acids of SEQ ID NO: 1.  SEQ ID NOS: 13 and 18 do not.
Claim 18 is confusing in reciting the peptide tags covalently linked to the polypeptide has an amino acid sequence as shown in SEQ ID NOS: 6, 8, 11, 20, or 22.  These sequences are not peptide tags, they are fusion polypeptide sequences.  SEQ ID NO: 20 is a fusion protein of erythropoietin (EPO) not a polymerase (see Figure 22) and SEQ ID NO: 22 is a fusion protein of human leukemia inhibitory factor not a polymerase (see Figure 24).  Secondly, the peptide tags within SEQ ID NOS: 6, 8, and 11 do not have conservatively substituted amino acid sequences of SEQ ID NO: 1.  At least for example, the S at amino acid position 8 of SEQ ID NO: 1 is replaced by Q in each of these sequences.  This is not a conservative substitution as defined by paragraph [0140] of the specification.  The claim is confusing and not properly dependent.
Claim 52 is confusing in reciting the fusion polypeptide comprises an amino acid sequence that is at least 70% identical to SEQ ID NOS: 1, 13, 14, and 18.  These sequences do not correspond to fusion proteins.  They are peptide tag sequences.  Secondly, the “at least 70% 
Claim 53 is confusing in reciting wherein the peptide tag linked to polypeptide is encoded by a nucleic acid sequence.  At least for example, SEQ ID NO: 5 contains 2829 nucleotides.  The last 24 nucleotides of SEQ ID NO: 5 do not appear to encode.  Nucleotides 1-2805 of SEQ ID NO: 5 appear to encode SEQ ID NO: 16.  At least for example, SEQ ID NO: 7 contains 325 nucleotides.  Nucleotides 1-324 appear to encode amino acids 1-108 of SEQ ID NO: 6 leaving a non-coding nucleotide at the end.  Clarification is requested.  It appears that the claim should reference the sequence identifiers for the polypeptides themselves.  The underlying nucleic acids encoding the polypeptides are not relevant as the claim is not directed to methods of recombinant production.
Claims 76-77 are confusing in reciting the method “comprising exactly all of the 20th to 40th amino acids of SEQ ID NO: 1.”  First of all, this is not a method step modifying claim 76 or 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and  47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends on claim 1 which is directed to a fusion protein (i.e. peptide tag is covalently linked).  Claim 12 does not further limit the subject matter of claim 1 as the limitation of claim 12 is already present in claim 1.  Claim 1 as amended already requires the peptide tag covalently linked to the polypeptide comprising a polymerase by virtue of reciting a fusion protein.    Claim 47 depends on claim 46 which is directed to a fusion protein (i.e. peptide tag is covalently linked).  Claim 47 does not further limit the subject matter of claim 46 as the limitation of claim 47 is already present in claim 46.  Claim 46 as amended already requires the peptide tag covalently linked to the at least one polypeptide comprising a polymerase.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	The following claims would be allowable:

88.  A method of increasing the thermal stability of a polypeptide comprising covalently linking a peptide tag to the amino-terminus of a polypeptide comprising a polymerase to form a fusion polypeptide, wherein the peptide tag is a conservatively substituted amino acid sequence that is at least 85% identical to SEQ ID NO: 1.

89.  The method of claim 88 wherein the peptide tag has the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 16.

Instant claims 4-5, 8-10, 20, 22, 78, and 80-83 could be amended to depend from claim 88 to place them in condition for allowance. Claim 6 (depending upon claim 5) would also become allowable.  Note that the claim objection to claim 78 would still need to be addressed.
Pending claims 1-3, 12, 18, 46, 52-53, 55, 57, 76-77, 79, and 84-87 would need to be cancelled.

SEQUENCE ALIGNMENT APPENDIX
SEQ ID NO: 1 (top sequence in alignments)
1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNSGW 42


SEQ ID NO: 6 (934 aa) aligned to SEQ ID NO: 1

Qy          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40
              ||||||| ||||       |||||||||||||||||||||
Db          1 MIDLQRPQAATM----DSRHHHHHHPWDYKDDDDKPRWNS 36


SEQ ID NO: 8 (108 aa) aligned to SEQ ID NO: 1

Qy          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40
              ||||||| ||||       |||||||||||||||||||||
Db          1 MIDLQRPQAATM----DSRHHHHHHPWDYKDDDDKPRWNS 36


SEQ ID NO: 11 (876 aa) aligned to SEQ ID NO: 1

Qy          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40
              ||||||| ||||       |||||||||||||||||||||
Db          1 MIDLQRPQAATM----DSRHHHHHHPWDYKDDDDKPRWNS 36


SEQ ID NO: 13 (31 aa) aligned to SEQ ID NO: 1

Qy         12 MVDDLQRPHHHHHHPWDYKDDDDKPRWNSGW 42
              |||||||||||||||||||||||||||||||
Db          1 MVDDLQRPHHHHHHPWDYKDDDDKPRWNSGW 31


SEQ ID NO: 14 (36 aa) aligned to SEQ ID NO: 1

Qy          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40
              ||||||| ||||       |||||||||||||||||||||
Db          1 MIDLQRPQAATM----DSRHHHHHHPWDYKDDDDKPRWNS 36


SEQ ID NO: 16 (40 aa) aligned to SEQ ID NO: 1

Qy          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40
              ||||||||||||||||||||||||||||||||||||||||
Db          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40






SEQ ID NO: 18 (29 aa) aligned to SEQ ID NO: 1

Qy         12 MVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40
              |||||||||||||||||||||||||||||
Db          1 MVDDLQRPHHHHHHPWDYKDDDDKPRWNS 29


SEQ ID NO: 20 (207 aa) aligned to SEQ ID NO: 1

Qy          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNSG 41
              |||||||||||||||||||||||||||||||||||||||||
Db          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNSG 41


SEQ ID NO: 22 (241 aa) aligned to SEQ ID NO: 1

Qy          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40
              ||||||||||||||||||||||||||||||||||||||||
Db          1 MIDLQRPSAATMVDDLQRPHHHHHHPWDYKDDDDKPRWNS 40





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa